DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ANTONE JERMAINE TAYLOR,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3081

                               [March 17, 2022]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312012CF000423A.

   Antone Jermaine Taylor, Carrabelle, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.